Luke, J.
The petition did not set forth a cause of action, and the court did not err in sustaining the demurrer. Cowart v. Southern Marble Co., 144 to. 254 (87 S. E. 282); Wadley Southern Ry. Co. v. Durden, 142 Ga. 361 (82 S. E. 1055).

Judgment affirmed.


Wade, C. J., and George, J., concur.

The defendant demurred to the petition on the ground that no cause of action was set forth, and by special demurrer made the contentions, among others, that the petition did not affirmatively allege facts showing why the plaintiff did not have equal means with the defendant of knowing the facts referred to; and that the petition did not allege why the premises should be inspected or what employee failed in the duty of inspection. The court sustained the general demurrer, as well as these special grounds, and dismissed the petition.
David 8. Afkinéon, for plaintiff,
cited: Austin v. Appling, 88 Ga. 54 (2); Duke v. Bibb Mfg. Co., 120 Ga. 1074; Moore v. Dublin Cotlon Mills, 127 Ga. 609 (3); Woodson v. Johnstone, 109 Ga. 454; Eagle & Phenix Mills v. Herron, 119 Ga. 389 (1); Pierce v. Seaboard Air-Line Ry., 122 Ga. 664; Southern States &c. Co. v. Helms, 2 Ga. App. 308 (1b); Green v. Babcock, 130 Ga. 469 (2); King Mfg. Co. v. Walton, 1 Ga. App. 403 (3); Ga. Railroad v. Hunter, 12 Ga. App. 294; Chenall v. Palmer, 117 Ga. 106 (4); Burns v. Ocean Steamship Co., 84 Ga. 709.
Osborne, Lawrence & Abrahams, for defendant,
cited: Cowart v. Southern Marble Co., 144 Ga. 254; Wadley Southern Ry. Co. v. Durden, 142 Ga. 361; 3 Labatt, Master and Servant, 2466.